DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of the bayonet connector/fitting of Claim 2 and 4, the axial channel of Claim 4 must be shown with element number or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driver setting in Claim 2 (does not appear to correspond to any conventional, well known, or understood structure in the art and only applies to element 10)
Driver in Claim 2 and 3 (does not appear to correspond to any conventional, well known, or understood structure in the art and only applies to element 9, which is not a spring)
Ejector in Claim 3 (does not appear to correspond to any conventional, well known, or understood structure in the art and only applies to element 8)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, the recitation of:
“oblong main body” lacks proper antecedent due to lack of an article, i.e. “a” 
“an opening for the puncturing a lancet blade” does not make sense because a lancet blade is not being punctured.  Further, it is unclear if a lancet blade is being positively recited or not.  It is assumed there is no intended recitation of lancet blade; clarification is requested.
“the back part of the main body” lacks proper antecedent basis as not being previously introduced
“the mechanism unit” lacks proper antecedent basis as not being previously introduced
“the mechanism body” and “the front end of the mechanism body” lacks proper antecedent basis as not being previously introduced
“its back end” is located inside the casing is unclear because it is unclear which structure this refers to, although it is assumed the this refers to the mechanism body.  Also, it is unclear if the back end is positively recited.  Currently it is assumed that it is not positively recited.  Clarification is requested.
 “permanently fixed” is unclear as it is not understood what “permanently” means in this case or what kind of attachment constitutes permanent
“the lancet socket” lacks proper antecedent basis as not being previously introduced
“oblong guide” lacks proper antecedent basis due to lack of an article, i.e. “a”
“the opening in the transverse partition” lacks proper antecedent basis as not being previously introduced for both the opening and the transverse partition
“the front end with the lancet chamber” lacks proper antecedent basis as not being previously introduced for both “the front end” and “the lancet chamber”
“the back end is linked with the front end of the driving sleeve” lacks proper antecedent basis as not being previously introduced for “the back end,” “the front end” and “the driving sleeve”
 “guide of the lancet socket” makes it unclear if this is a distinct or the same guide previously introduced.  While it is assumed that they refer to the same, clarification is requested.
“limiting steps” is indefinite because it is unclear how the steps are limiting structurally other than by the structure of being steps
“the bumper” lacks proper antecedent basis as not being previously introduced.
In regard to Claim 2, the recitation of:
“the oblong fin” lacks proper antecedent basis as not being previously introduced
“front latches” is indefinite because it is unclear if these are the same or different as the latch previously introduced in the claim
“the driver” lacks proper antecedent basis as not being previously introduced
“at least one fin” coupling the cup to the driver setting is indefinite because it is unclear if this fin is the same or different as that previously introduced in the claim.
“elements of the bayonet connector that cooperate with other components of the bayonet connector” is indefinite because it is unclear if the elements are positively claimed given the length and structure of the claim. 

In regard to Claims 3 and 4, the recitation of:
“the driver” lacks proper antecedent basis as not being previously introduced
“the throughfeed window” in “the bottom of the lancet chamber” lacks proper antecedent basis as not being previously introduced for both the window and the bottom of the lancet chamber
“the button, the driving sleeve, the return spring and of the driver” is indefinite because it appears to be an incomplete sentence and does not make sense.
“the axial channel” lacks proper antecedent basis as not being previously introduced
“the bayonet fitting” lacks proper antecedent basis as not being previously introduced
“permanently fixed” is unclear as it is not understood what “permanently” means in this case or what kind of attachment constitutes permanent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoritaka et al (US Pub No. 20090299398) in view of Curry et al (US Pub No. 20080027474).

In regard to Claim 1, Yoritaka et al disclose a skin puncturing device, which is comprised of:
an oblong main body 200, best seen in Figure 6A 
a cup (tapered portion of housing 200) closing the front end of the main body, placed against patient's skin and which has an opening 202 for the puncturing a lancet blade, best seen in Figure 6A -- left side
a puncturing mechanism 150 with a lancet guiding mechanism 102, best seen in Figure 4 
a drive spring 205a of the lancet guiding mechanism, best seen in Figure 7C (0326, 0371)
return spring 205b of the lancet guiding mechanism, best seen in Figure 7C (0392)
a button (end of device – Figure 7C) for tensioning the drive spring in the back part of the main body (0326, 0371) with a member 230 releasing the drive spring tension (0374, Figure 20A) as well as having 
a puncture depth regulation mechanism 300, best seen in Figure 7C (0324, 0374) and 
a used lancet removal mechanism 270, best seen in Figure 7C (0019, 0393), characterized in that
the main body have a casing in form of a tube with longitudinal axis as well as front and back ends opened, best seen in Figure 6A, while 
the puncturing mechanism, the puncture depth regulation mechanism and the used lancet removal mechanism form the mechanism unit installed inside the main body, elements of the mechanism unit are placed inside the mechanism body (Figure 9A-9B), permanently fixed inside the casing, 
the front end of the mechanism body is generally flush with the front end of the casing its back end is located inside the casing, best seen in Figure 9A-9B
the lancet guiding mechanism is comprised of the lancet socket 120 with oblong guide 107 (Figure 1B) that passes through the opening in the transverse partition (see Figure 9A-9B transverse curved portion) of the mechanism body and finished in the front end with the lancet chamber (Figure1B front) which in the back end is linked with the front end of the driving sleeve 204, best seen in Figure 8A,
the driving sleeve is rotary and sliding fitted in the back part of the mechanism body, best seen in Figure 7C (0326)
the return spring 205b is placed between the transverse partition and the end of the driving sleeve, linked with guide of the lancet socket, best seen in Figure 7C
the drive spring  205a is placed between the driving sleeve 204 and the button, best seen in Figure 7C
the button is rotary and sliding fitted in the back end of the casing (0326, 0371), 
the member releasing the drive spring tension is a springy latch 230 of the driving sleeve, cooperating with a stop surface of the mechanism body and an activating surface of the button, best seen in Figure 7C and 20A (0344, 0374).
	
However, Yoritaka et al does not expressly disclose the puncture depth regulation mechanism is comprised of the button rotary coupled with the driving sleeve and of limiting steps limiting the movement of bumper of the driving sleeve.
Curry et al teach that it is well-known in the art to provide an analogous depth regulation mechanism 117 comprising a button 330 rotary coupled with the driving sleeve 340 and of limiting steps 334 limiting the movement of bumper 348 of the driving sleeve, as an effective mechanism to provide the desired depth selection for the puncturing mechanism, best seen in Figure 25-26 (0197-0204)
5. Curry et al disclose the depth regulation mechanism equipped with angular position indicator of the button in relation to the casing, best seen in Figure 3 (numbers).
6. Curry et al disclose the angular position indicator of the button is a sequence of symbols of a consecutive angular positions of the button, best seen in Figure 3, located circumferentially on its side surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoritaka et al such that the puncture depth regulation mechanism is comprised of the button rotary coupled with the driving sleeve and of limiting steps limiting the movement of bumper of the driving sleeve as taught by Curry et al to provide an effective mechanism for the desired depth selection of the puncturing mechanism, wherein in combination, the Yoritaka et al disclose a window 216 in the casing, located above the said symbols on the released button, best seen in Figure 7B (0358), as an effective mechanism to display the selected angular position of the button.

2. Curry et al disclose the button is equipped with at least one latch 344, defining a sequence of angular positions of the button upon its rotation in relation to the casing, best seen in Figure 25, and a sequence of anti-rotary channels 334, placed opposite the oblong fin of the mechanism body in any angular position of the button defined by the latch, best seen in Figure 26, (0197-0204), whereas the button of Yoritaka et al is linked with two side sliders 204a, sliding fitted inside channels of the mechanism body, front latches of the side sliders reach inside the mechanism body, best seen in Figure 8a of Yoritaka et al,
inside the mechanism body a driver setting 500 is rotary fitted (0358), in which the driver 204 with notches for the front latches of the side sliders is sliding fitted in the axial direction, best seen in Figure 8a,
whereas the cup has a longitudinal channel for the lancet chamber, best seen in Figure 6A-6B, elements of the bayonet connector that cooperate with other components of the bayonet connector would be placed in the front part of the main body (for example see Nishiyama below) and at least one fin coupling the cup with the driver setting through other components of the device, best seen in Figure 7C.  Also see 112(b) rejection above.

3. Yoritaka et al disclose the used lancet removal mechanism is comprised of an ejector 270 fitted sliding on the guide of the lancet socket 102 between the lancet chamber and the driver 204, the throughfeed window for the ejector in the bottom of the lancet chamber, the button, the driving sleeve, the return spring and of the driver, best seen in Figure 7C (0019, 0393).  Also see 112(b) rejection above.

7. Yoritaka et al disclose the end of the button that protrudes from the casing and the cup have surfaces for the user's fingers, indicated with curvature change of the outer surface of the button and of the cup, best seen in Figure 7B (cup is widest part and button has a grip), whereas the outer surface of the casing has an elevated shape for improved gripping, best seen in Figure 7B.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoritaka et al in view of Curry et al as applied to claim 1 above, and further in view of Nishiyama (US Pub No. 20100241149).
Yoritaka et al in combination with Curry et al disclose the invention as claimed including the cup but do not expressly disclose the cup is comprised of a cup sheath and a cup base permanently fixed inside of the sheath, whereas the axial channel, components of the bayonet fitting and at least one fin are integral elements of the cup base.
Nishiyama teach that it is well-known in the art an analogous skin puncture device comprising the cup is comprised of a cup sheath 11 (top Figure 10A) and a cup base (narrower portion of cap 11) permanently fixed inside of the sheath, best seen in Figure 10A, whereas the axial channel, components of the bayonet fitting 110 and at least one fin are integral elements of the cup base as mechanism to attach the cup to the main body 10, best seen in Figure 10A (0034, 0047, 0051) to effectively provide a detachable cup as an alternative configuration for the cup that is able to completely encase the lancet.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Yoritaka et al in combination with Curry et al such that the cup is comprised of a cup sheath and a cup base permanently fixed inside of the sheath, whereas the axial channel, components of the bayonet fitting and at least one fin are integral elements of the cup base as taught by Nishiyama to effectively provide an equally as effective removable cup configuration that that is able to completely encase the lancet as desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791